DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanical support system, by means of which mechanical support system the scanner system and the zoom system are mechanically connected to one another” of claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 requires a comma for clarity as follows “a displacement device configured to displace the scanner system and the rigid mirror of the scanner system, with respect to the virtual entry pupil of the zoom system, along the optical axis of the zoom system depending on the zoom setting of the zoom system.”
Claim 2 requires a comma for clarity as follows “wherein the displacement device is configured to displace the scanner system with respect to the virtual entry pupil of the zoom system, with a translatory motion of the scanner system along the optical axis of the zoom system, depending on the zoom setting of the zoom system.”
Claim 13 requires the removal of a comma for clarity as follows “one or more circuits configured to control the drive to displace the scanner system along the optical axis of the zoom system using a current zoom setting of the zoom system[[,]] to adapt a position of the scanner system, with respect to a current position of the virtual entry pupil of the zoom system, for continuously maintaining a value of distance of the scanner system from the virtual entry pupil of the zoom system.”
Claim 15 requires a comma for clarity as follows “a displacement device configured to displace the scanner system with respect to the virtual entry pupil of the zoom system, with a translatory motion of the scanner system along the optical axis of the zoom system, depending on the zoom setting of the zoom system.”
Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a displacement device configured to displace the scanner system” which corresponds to a “drive 41” described in paragraph [33] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the metes and bounds of the claim limitation “a drive coupled to the scanner system and configured to displace the scanner system along the optical axis of the zoom system” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim a drive distinct from the drive of the displacement device or further limit the displacement device recited in claim 1.  Paragraph [33] of the specification indicates the displacement device of claim 1 is the drive (41).  No other drives are disclosed in the specification for displacing the scanner system along the optical axis of the zoom system.  Therefore, in the interest of compact prosecution the drive is being interpreted to further limit the displacement device of claim 1.
Regarding claim 17, the metes and bounds of the claim limitation “a drive coupled to the scanner system and configured to displace the scanner system along the optical axis of the zoom system” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim a drive distinct from the drive of the displacement device or further limit the displacement device recited in claim 15.  Paragraph [33] of the specification indicates the displacement device of claim 15 is the drive (41).  No other drives are disclosed in the specification for displacing the scanner system along the optical axis of 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,786,388. 
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of the instant application differs from claim 1 of the patent only due to the lack of a rigid mirror, and (2) claim 15 of the instant application differs from claim 14 of the patent only due to the lack of a second mirror.  The narrower limitations of the patent read on the broader limitations of the instant claims.  Claim 2 corresponds to claim 2, claim 3 corresponds to claims 14-15, claim 4 corresponds to claim 3, claim 5 corresponds to claim 4, claim 6 corresponds to claim 5, claim 7 corresponds to claim 6, claim 8 corresponds to claim 7, claim 9 corresponds to claim 8, claim 10 corresponds to claim 9, claim 11 corresponds to claim 10, claim 12 corresponds to claim 11, claim 13 corresponds to claim 12, claim 14 corresponds to claim 13, claim 16 corresponds to claims 16-17, claim 17 corresponds to claims 1, 12 and 18, claim 18 corresponds to claims 1 and 12, claim 19 corresponds to claim 19, claim 20 corresponds to claims 1 and 11.


Claims 1-6, 13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,245,180. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of the application recite a laser source which would be obvious to include and required to generate the laser pulses used in the devices of claims 1-4 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Raksi (US 20110118713) discloses a set of scanning mirrors with a displacement system that that rotate the mirrors rather than linearly displace the scanning mirrors along the optical axis of the zoom system (see Figs. 11A and C, X rotation and Y rotation; paragraphs 225 and 226, describing the mirrors are rotating along a pivot point).

(2) Curatu et al. (US 2012/0271286) discloses an ophthalmic system comprising a zoom system (scan lens system, 328) located after a scanner (326) [par. 0052].

(3) Andersen et al. (US 2005/0288745) discloses an ophthalmic system comprising a zoom lens (44)  located before a scanner assembly (48) [par. 0042].

(4) Yokosuka et al. (US 2011/0245817) discloses a zoom optical system including a zoom lens movable along an optical axis of the irradiation optical system; a scanner; an aperture plate placed on an optical path between the zoom optical system and the scanner, the aperture plate including an aperture; an image forming optical system including an image forming lens; and a reflection mirror placed at a center between right and left optical paths of the binocular microscopic optical system; a controller for controlling driving of the scanner based on an irradiation pattern in which a plurality of the irradiation spots of the treatment beam are arranged [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 September 2021